LAWSON, Justice.
Submission was on Motion and Merits.
Motion
Appellee has moved that the appeal be dismissed on the ground that the transcript of the record was not timely filed in this court.
The appeal was taken on September 25, 1968, from a judgment rendered on June 10, 1968.
The appeal is on the record proper, there being no transcript of the evidence in the record. In Calvert v. Calvert, 265 Ala. 529, 92 So.2d 891, following Duke v. State, 264 Ala. 624, 89 So.2d 102, we said that where an appeal is on the record proper without a transcript of the evidence, Supreme Court Rule 37, Revised Rules effective June 1, 1955, as amended on February 17, 1956 (263 Ala. XXI), requires that the transcript of the record be filed in this court within sixty days after the taking of the appeal where there has been no request for an extension of time. See Lovelady v. Thomas, 273 Ala. 246, 139 So.2d 335; Keene v. State, 272 Ala. 596, 133 So.2d 246; Nettles v. Nettles, 283 Ala. 457, 218 So.2d 269.
The transcript of the record was not filed in this court within sixty days after the taking of the appeal and we find nothing in this record to indicate that any request was made for extension of time for filing the transcript of the record.
Consequently we have no alternative but to grant the motion to dismiss the appeal
Appeal dismissed.
LIVINGSTON, C. J., and MERRILL and HARWOOD, JJ., concur.